Title: To Thomas Jefferson from Thiery fils aîné, 26 March 1789
From: Thiery, fils aîné
To: Jefferson, Thomas


Paris, 26 Mch. 1789. Had the honor of calling that morning to discuss privately a letter that is now enclosed. This letter holds forth the promise of “tres grand avantage par une etablisement telle quel a vu les Notre en flandre” if he should go to Boston and set up an enterprise in the same line, and the person proposing this also offers to procure in good season the funds necessary. But the writer is known to Thiery  only indirectly, and he fears that he may be some adventurer. Asks TJ for information, protection, and a letter of recommendation; also he thinks it would not be difficult for TJ to accord an exclusive privilege. Thus he thinks TJ will see that his “Visite etoit essentiel” and that, if “une petite entretien tete à tete ne Vous Desobligeroit pas,” he would like TJ to set a convenient hour.
